DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18 and 20-23 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Newman does not disclose the equipment stack mounted over the wellhead does not include a blowout preventer between the lubricator and the swab valve.
Status of Claims
Amendment to the Claims was filed on August 5, 2021.
Claims 1-11, 18, and 20-27 are currently pending.
Information Disclosure Statement
The information disclosure statements filed on August 5, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman US 4,940,095.
Regarding Claim 1, Newman discloses a well intervention method comprising: injecting fracturing fluid (c 3 l 45-48) into a well (well with wellhead, c 3 l 21-26) through a bore (24) of a frac stack (14, c 1 l 13-15) coupled to a wellhead (wellhead, c 3 l 21-26), the frac stack including rams (slip ram 32, pipe ram 30, shear ram 28) that can be moved between open and closed positions to control flow (c 4 l 42-64) through the bore; coupling a lubricator (12) to the frac stack; and lowering (c 3 l 49-53) an intervention tool (10) from the lubricator through the bore of the frac stack and into the well.
Regarding Claim 2, Newman discloses lowering (c 3 l 49-53) the intervention tool (10) from the lubricator (12) through the bore of the frac stack (14) includes lowering the intervention tool on a line (coiled tubing, c 4 l 57-62).
Regarding Claim 3, Newman discloses lowering (c 3 l 49-53) the intervention tool (10) on the line (coiled tubing, c 4 l 57-62) includes lowering the intervention tool on a coiled tubing line (c 4 l 57-62).
Regarding Claim 4, Newman discloses the rams of the frac stack (slip ram 32, pipe ram 30, shear ram 28) include intervention rams (slip ram 32) that are configured to seal around (c 4 l 59-64) the line and lowering (c 3 l 49-53)  the intervention tool (10) from the lubricator (12) through the bore of the frac stack includes lowering the intervention tool past the intervention rams (slip ram 32 which is below pipe ram 30 and shear ram 28, fig. 2 illustrating the tool 10 past slip rams 32) of the frac stack.
Regarding Claim 5, Newman discloses closing the intervention rams (slip ram 32) of the frac stack to seal around (c 4 l 57-62) the line (coil tubing) and block flow (c 4 l 57-62) through the bore (24) of the frac stack.
Regarding Claim 6, Newman discloses the lowering (c 3 l 49-53) the intervention tool (10) past the intervention rams (slip rams 32) of the frac stack includes lowering the intervention tool past wireline rams of the frac stack (slip ram 32 which is below pipe ram 30 and shear ram 28, fig. 2 illustrating the tool 10 past slip rams 32) or pipe rams of the frac stack (pipe rams 30, fig. 2 illustrating the tool 10 past pipe rams 30).
Regarding Claim 7, Newman discloses the frac stack includes a fracturing fluid inlet (lubrication tube inlet is mounted on the wellhead, c 4 l 16-18) above the intervention rams (slip rams 32) and lowering the intervention tool (10) from the lubricator through the bore of the frac stack includes lowering the intervention tool past the fracturing fluid inlet (upper opening of lubricator tube 12, see fig. 1) before lowering the intervention tool past the intervention rams (slip rams 32) of the frac stack.
Regarding Claim 9, Newman discloses lowering the intervention tool (10) from the lubricator through the bore of the frac stack includes lowering an evaluation tool (c 1 l 8-10) from the lubricator (12) through the bore of the frac stack.
Regarding Claim 10, Newman discloses uncoupling the lubricator from the frac stack (c 6 l 9-12); coupling the lubricator to an additional frac stack coupled to an additional wellhead at an additional well without a blowout preventer between the lubricator and the additional frac stack (the tool can be removed and the injector drive system detached from the wellhead and the coiled tubing is disconnected from the tool and the lubricating tube is mounted on the wellhead); and lowering (c 3 l 49-53)  the intervention tool (10) from the lubricator through the bore of the additional frac stack and into the additional well. In regard to claim 10, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Regarding Claim 11, Newman closing the intervention rams (slip ram 32) of the frac stack to seal around (c 4 l 57-62) the line (coil tubing) and block flow (c 4 l 57-62) through the bore (24) of the additional frac stack. In regard to claim 11, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Newman US 4,940,095in view of Bowles et al. US PG PUB 2008/0173441 (hereinafter “Bowles”).
Regarding Claim 24, Newman discloses a well intervention method comprising: injecting fracturing fluid (c 3 l 45-48) into a well (well with wellhead, c 3 l 21-26) through a bore (24) of a frac stack (14, c 1 l 13-15) coupled to a wellhead (wellhead, c 3 l 21-26), the frac stack including rams (slip ram 32, pipe ram 30, shear ram 28) that can be moved between open and closed positions to control flow (c 4 l 42-64) through the bore; coupling a lubricator (12) to the frac stack; and lowering (c 3 l 49-53) a tool (10) from the lubricator through the bore of the frac stack and into the well and after retrieving the tool (the tool can be removed and the injector drive system detached from the wellhead and the coiled tubing is disconnected from the tool and the lubricating tube is mounted on the wellhead), isolating the lubricator and the tool from well pressure (closing the slip ram 32).
Newman discloses the claimed invention, except the tool is a perforating gun; perforating a downhole casing in the well with the perforating gun; after perforating the downhole casing.
Bowles teaches a tool is a perforating gun used to perforate a downhole casing (para 0050).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have substituted the tool, as disclosed by Newman, with a perforating gun used to perforate a downhole casing, as taught by Bowles, for the purpose of creating a seismic source tor production (Bowles para 0050).
In regard to claim 24, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process. See MPEP 2112.02.
Regarding Claim 25, Newman discloses isolating the lubricator (12) and the tool (10) from well pressure includes closing a swab valve (slip rams 32) to isolate the lubricator and the tool from well pressure. Bowles teaches the tool is a perforating gun.
Regarding Claim 26, Newman discloses isolating the lubricator (12) and the tool (10) from well pressure includes closing at least some of the rams (slip rams 32) of the frac stack to isolate the lubricator and the tool from well pressure. Bowles teaches the tool is a perforating gun.
Regarding Claim 27, Newman discloses the rams of the frac stack include intervention rams (slip rams 32) to seal around (c 4 l 59-64) a line (coiled tubing c 4 l 57-62) on which the tool is lowered into the well and the method further includes closing the intervention rams to seal around the line. Bowles teaches the tool is a perforating gun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753